DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 9/1/2020.    Claims 1-20 have been examined and are currently pending. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant's claim for a provisional application filed on 9/6/2019.  



                                   Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

 (i) displaying the HTML web form on the user device; 
(ii) displaying on the user device, in cooperation with the user device resident application, an image of one or more discount barcodes or promo codes that offer customers a discount at checkout; 
(iii) displaying on the user device, in cooperation with the user device resident application, multiple images of products and items offered at a special price; 
(iv) transmitting, via the HTML web form displaying on the user device, an image of the barcode of one or more products taken with a smartphone camera, via user device, as a method for the customer to advise the retailer of products they wish to purchase and request a discount while in-store; 
(v) transmitting, via the HTML web form displaying on the user device, an ability for the customer to request in-store assistance by selecting their location listed in a form field; (vi) displaying on the user device, in cooperation with the user device resident application, the HTML web form comprising one or more IFrames (Inline Frame HTML element) of a web page or image URL from another source, such as weekly ad flyers or discount coupons; 
(vii) displaying on the user device, in cooperation with the user device resident application, the HTML web form comprising one or more IFrames (Inline Frame HTML element) of another HTML web form comprising of real-time special offers or flash sales, to inform customers of discounted sale items during their shopping visit; 
(viii) transmitting, via the HTML web form displaying on the user device, an ability for customer to inquire about products unavailable for purchase in-store; and 


fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, teaching…social activities).

In addition, claim 1 steps 1-9 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/display a web form/image of a discount barcode (coupon)/product image/another HTML form, can observe/transmit/send product barcode image/HTML web form/customer inquiry/feedback, suggestion.

Further, Step 1-9, of (“displaying….”, “transmitting…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely displaying /sending/transmitting data.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a user device, a 
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the user/computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  The additional element (i.e. a user device), is recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  
This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, Fig. 1, 2, indicate a general-purpose smartphone perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing 

Dependent claims 2-15, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-15 are also non-statutory subject matter.

Independent claim 16:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 16 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a user device (smartphone), resident application which are programming instructions) described in independent claim 16, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing 

Dependent claims 17-20, are merely add further details of the abstract steps/elements recited in claim 16 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 17-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hariramani et al. (hereinafter, Hariramani, US 2013/0024371).


device capable of capturing and transmitting an image]) for enhancing the in-store customer shopping experience, via a user-interactive multimedia HTML (hypertext markup language) web form with one or more HTML user-interactive fields, wherein the user device is capable of displaying, in cooperation with a user device resident application ([0183, FIGS. 19A-B show user interface diagrams illustrating example 
additional aspects of the virtual wallet application in some embodiments of the 
EOOR]), shopping items, information and discounts for the customer, in cooperation with the user device resident application, wherein the user device resident application comprises a functionality that determines user-interactive fields to display or remain hidden from public view in the HTML web form, via the user device, comprising: 
(i) displaying the HTML web form on the user device ([0259, For example, the value-add server may provide a HTML input/login form to the client.  The client may display, 
e.g., 3322, the login form for the user]); 
(ii) displaying on the user device, in cooperation with the user device resident application, an image of one or more discount barcodes or promo codes that offer customers a discount at checkout (Fig. 1A, item 102, [0089, In some embodiments, a 
consumer may use digital wallet to securely purchase products at a merchant's 
physical location, or over a network, using a smart phone, payment card, or 
other item, e.g., using NFC, wireless, Bluetooth, QR code capture and/or other 

cards, debit cards, and/or the like) 102.  Each payment card may offer 
different contractual terms, features, reward programs, and/or the like.  For 
example, one payment card may offer 5% cash back on every gasoline purchase, 
and 1% cash back on purchases made on everything else.  One payment card may 
offer 7.8% interest rate for 5 years.  One payment card may offer 5000 flight 
miles on every purchase, 0380, In some embodiments, such checkout data, e.g., 6517, may be embodied, in part, in a HyperText Markup Language ("HTML") page including data for display, such as product detail, product pricing, total pricing, tax information, shipping information, offers, discounts, rewards, value-added service information, etc., and input fields to provide payment information to process the purchase transaction, such as account holder name, account number, billing address, shipping address, tip amount, etc.]); 
(iii) displaying on the user device, in cooperation with the user device resident application, multiple images of products and items offered at a special price (Fig. 12B, [0162, In some implementations the search results may include historical transactions of the user 1231, offers (235, for a new account, which the user can import into the virtual wallet application) and/or recommendations for the user based on the user's behavioral patterns, coupons 1232]); 
(iv) transmitting, via the HTML web form displaying on the user device, an image of the barcode of one or more products taken with a smartphone camera, via user device, as a method for the customer to advise the retailer of products they wish to purchase and request a discount while in-store (Fig. 22B, [0201, With reference to FIG. 22B, in some 
device, 2221, including an item description, price, merchant name, etc. The view may also provide a QR code 2222, which the user may tap to save to the wallet for later use, or to show to other users who may snap the QR code to purchase the item]) ;  
(v) transmitting, via the HTML web form displaying on the user device, an ability for the customer to request in-store assistance by selecting their location listed in a form field ([0237, For example, the virtual wallet may display a map of the world when the user wishes to place a geographic restriction on a purchase control, and the user may touch the map at the appropriate sport (e.g., 2623, 2624) to set the locations from which 
transaction may be allowed (or alternatively, blocked), 0364, A user may use his or her mobile phone to take a picture of a QR code 6215 and/or a barcode 6214]);
(vi) displaying on the user device, in cooperation with the user device resident application, the HTML web form comprising one or more IFrames (Inline Frame HTML element) of a web page or image URL from another source, such as weekly ad flyers or discount coupons ([0216, For example, the virtual wallet application may trigger the capture of an image frame by a camera operatively connected to the user device, 2211.   ….   Thus, the virtual wallet application may obtain the data encoded into the image, and may continue if the data can be processed by the virtual wallet application.  The virtual wallet application may query a database using fields identified in the extracted data, for a type of the QR code, 2218.  For example, the QR code could include an 

(vii) displaying on the user device, in cooperation with the user device resident application, the HTML web form comprising one or more IFrames (Inline Frame HTML element) of another HTML web form comprising of real-time special offers or flash sales, to inform customers of discounted sale items during their shopping visit ([0211, In some implementations, the user may be able to activate a user interface element, e.g., 2283b, whereby the client may display a pop-up menu, e.g., 2284, with additional options that the user may select from.  In some implementations, the website may modify the QR code 2285 in real-time as the user modifies settings provided by activating the user interface element 2283b, 0260,  Thus, the virtual wallet application may obtain the data encoded into the image, and may continue if the data can be processed by the virtual wallet application.  The virtual wallet application may query a database using fields identified in the extracted data, for a type of the QR code, 2218.  For example, the QR code could include an invoice/bill, a coupon, a money order (e.g., in a P2P transfer), a new account information packet, product information, purchase commands, URL navigation instructions, browser automation scripts, combinations thereof, and/or the like}); 
(viii) transmitting, via the HTML web form displaying on the user device, an ability for customer to inquire about products unavailable for purchase in-store ([0318, For example, the social network server may provide a HTML input form to the client.  The client may display, e.g., 5207, the login form for the user.  In some implementations, the user may provide login input into the client, e.g., 5208, and the client may generate a social network login response, e.g., 5209, for the social network server, 0309, The 
(ix) transmitting, via the HTML web form displaying on the user device, an ability for customer to submit feedback and suggestions with optional anonymity ([0221, In 
some implementations, a user may desire to obtain new offers in the user's virtual wallet application, or may desire to exchange an existing offer for a new one (or a plurality of offers).  The user may provide an input for display of such offers, 2301.  The user's device may obtain the user's input, and determine whether the user desires to obtain a new offer, or obtain offers in exchange for an offer currently stored within the user's virtual wallet application executing on the device, 2302.  If the device determines that the user desires to exchange a pre-existing offer, e.g., 2303, option "Yes," the device may extract details of the offer that the user desires to exchange.  For example, the device may correlate the position of the user's touchscreen input (e.g., where the device has a touchscreen interface) to an offer displayed on the screen.  The device may also determine that the user utilized a gesture associated with the offer displayed on the screen that indicates the user's desire to exchange the offer with which the user gesture is associated]).




As per claim 3, Hariramani further discloses, wherein said HTML web form public URL displays auto- refresh content when accessed, content changed via the user device resident application, as shown and described herein ([0358, With reference to FIG. 60E, in one embodiment, the offers tab 6051 may provide real-time offers that are relevant to items in a user's cart for selection by the user.  The user may select one or more offers from the list of applicable offers 6052 for redemption, 0380, For example, the merchant 
server may embed a URL specific to the transaction into the checkout data.  In 
some embodiments, the alerts URL may further be embedded into optional level 3 

reference to FIGS. 67-68.  The URL may point to a webpage, data file, executable script, etc., stored on the merchant's server dedicated to the transaction that is the subject of the card authorization request.  For example, the object pointed to by the URL may include details on the purchase transaction, e.g., products being purchased, purchase cost, time expiry, status of order processing, and/or the like]).

As per claim 4, 17, Hariramani further discloses, wherein the HTML user-interactive fields of the HTML web form comprise: a single image, a multiple images gallery, a file upload, a drop-down, an IFrame (Inline Frame HTML element), an email, or a free text area (Fig. 1A, item 102, Fig. 1B, item 113, [0259, In some implementations, the value-add server may provide a service input request, e.g., 3321, to the client.  For example, the value-add server may provide a HTML input/login form to the client.  The client may display, e.g., 3322, the login form for the user, 0358, With reference to FIG. 60E, in one embodiment, the offers tab 6051 may provide real-time offers that are relevant to items in a user's cart for selection by the user.  The user may select one or more offers from the list of applicable offers 6052 for redemption]).

As per claim 5, 18, Hariramani further discloses, wherein said HTML user-interactive fields of the HTML web form comprise a control, via the user device resident application, to determine if HTML user-interactive fields display publicly or remain hidden from public view in said HTML web form, as shown and described herein ([0380, For example, the merchant server may embed a URL specific to the transaction into the 

As per claim 6, 19, Hariramani further discloses, wherein said HTML user-interactive fields of the HTML web form are edited, deleted, moved, copied, or new fields added, via the user device resident application, as shown and described herein ([0305, Also, the retained products may be sorted in descending order of their associated probability quotients.  In some implementations, the server may eliminate any duplicated products form the queue, e.g., 4909.  The server may return the sorted queue of products for product offer recommendation, e.g., 4910, 0380, For example, the merchant server may embed a URL specific to the transaction into the checkout data.  In some embodiments, the alerts URL may further be embedded into optional level 3 data in card authorization requests, such as those discussed further below with reference to FIGS. 67-68]).

As per claim 7, Hariramani further discloses, wherein said HTML web form comprises a single image field, to display and control the public visibility of said discount barcode or promo code images displayed in HTML web form, via the user device, as a method for the retailer to offer a plurality of said discount savings or promo codes for customers at 
miles on every purchase, 0358, With reference to FIG. 60E, in one embodiment, the offers tab 6051 may provide real-time offers that are relevant to items in a user's cart for 
selection by the user.  The user may select one or more offers from the list of 
applicable offers 6052 for redemption, 0380, In some embodiments, such checkout data, e.g., 6517, may be embodied, in part, in a HyperText Markup Language ("HTML") page including data for display, such as product detail, product pricing, total pricing, tax information, shipping information, offers, discounts, rewards, value-added service information, etc., and input fields to provide payment information to process the purchase transaction, such as account holder name, account number, billing address, shipping address, tip amount, etc.]).

As per claim 8, 20, Hariramani further discloses, wherein said control for the public visibility of said discount barcode or promo code single image fields in HTML web form, 
server may embed a URL specific to the transaction into the checkout data.  In 
some embodiments, the alerts URL may further be embedded into optional level 3 
data in card authorization requests, such as those discussed further below with 
reference to FIGS. 67-68.  The URL may point to a webpage, data file, executable script, etc., stored on the merchant's server dedicated to the transaction that is the subject of the card authorization request.  For example, the object pointed to by the URL may include details on the purchase transaction, e.g., products being purchased, purchase cost, time expiry, status of order processing, and/or the like]).

As per claim 9, Hariramani further discloses, wherein said HTML web form comprises a multiple images gallery field, to control the public visibility of said multiple images of products and special offers displayed in HTML web form, via the user device, as a method for the retailer to pre-upload one or more multiple images gallery fields, select desired multiple images gallery fields to display publicly, changed via the user device resident application, as shown and described herein (Fig. 12B, 22B, [0216, For example, the virtual wallet application may trigger the capture of an image frame by a camera operatively connected to the user device, 2211.   ….   Thus, the virtual wallet application may obtain the data encoded into the image, and may continue if the data can be processed by the virtual wallet application.  The virtual wallet application may 

As per claim 10, Hariramani further discloses, wherein said control for the public visibility of said multiple images gallery fields in HTML web form, via the user device resident application, determine if said multiple images gallery fields display publicly or remain hidden from public view in said HTML web form, as a method for the retailer to inform customers of products and special offers during their shopping visit, as shown and described herein (Fig. 1A, item 102, Fig. 12B, 22B, [0089, In some embodiments, a consumer may use digital wallet to securely purchase products at a merchant's physical location, or over a network, using a smart phone, payment card, or other item, e.g., using NFC, wireless, Bluetooth, QR code capture and/or other technology 101.  The consumer may own multiple payment cards (e.g., credit cards, debit cards, and/or the like) 102.  Each payment card may offer different contractual terms, features, reward programs, and/or the like.  For example, one payment card may offer 5% cash back on every gasoline purchase, and 1% cash back on purchases made on everything else.  One payment card may offer 7.8% interest rate for 5 years.  One payment card may offer 5000 flight miles on every purchase, 0216, For example, the virtual wallet application may trigger the capture of an image frame by a camera operatively connected to the user device, 2211.   ….   Thus, the virtual wallet application may obtain the data encoded into the image, and may continue if the data can be processed by the virtual wallet application.  The virtual wallet application may query a database using fields identified in the extracted data, for a type of the QR code, 2218.  For example, the 

As per claim 11, Hariramani further discloses, wherein said control for the public visibility of said IFrames in HTML web form, via the user device resident application, determine if said IFrames display publicly or remain hidden from public view in said HTML web form, as shown and described herein ([0358, With reference to FIG. 60E, in one embodiment, the offers tab 6051 may provide real-time offers that are relevant to items in a user's cart for selection by the user.  The user may select one or more offers from the list of applicable offers 6052 for redemption]).

As per claim 12, Hariramani further discloses, wherein public viewing access of Iframe in HTML web form is restricted with a password or public visibility start and end dates, via the user device resident application, as shown and described herein ([0099, In 

As per claim 13, Hariramani further discloses, wherein said HTML web form comprises an email field, as a method for communication between retailer and customer, for retailer to email customer product discount(s), or to notify customer of price reduction on products ([0345, In one implementation, a user may select Joe P. for payment.  Joe P., as shown in the user interface, has an email icon 5917g next to his name indicating that Joe P. accepts payment via email, 0380, In some embodiments, the payment network may provide notifications to the user, such as a payment receipt, transaction authorization confirmation message, shipping notification and/or the like.  In such messages, the payment network may provide the URL to the user device.  The user may navigate to the URL on the user's device to obtain alerts regarding the user's purchase, as well as other information such as offers, coupons, related products, rewards notifications, and/or the like, 0398, In some embodiments, the server may also generate a purchase receipt, e.g., 6733, and provide the purchase receipt to the client, e.g., 6735.  The client may render and display, e.g., 6736, the purchase receipt for the user.  In some embodiments, the user's wallet device may also provide a notification of successful authorization to the user.  For example, the PoS client/user device may render a webpage, electronic message…..]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hariramani et al. (hereinafter, Hariramani, US 2013/0024371), further in view of Mashinsky (US 2013/0290172).

As per claim 14, Hariramani further discloses, request a discount via the free text area field, as shown and described herein ([0345, With reference to FIG. 59D, the user may be provided with a screen 5917k where the user can ….add other text to provide Joe with context for the payment transaction 59171…..As the user types, the text entered may be provided for review within a GUI element 5917n]).

However, Hariramani does not explicitly disclose, 

Mashinsky  teaches ([0014,  Users can then select from existing trending items or create or add to their online profiles their own items or images & videos of their wish list or wish lists and web tags prepared by them or others via other web sites or applications such as Pinterest.TM.  or Instagram.TM.  and may add curated list of products, images, web links, product tag barcode IDs, applications, services 
and store and publish it on the platform or cloud computing service with specific groups or individual users with dates and/or prices as reminders or triggers for themselves or others.  The computer system may identify any added items and correlates with existing images or videos of such items so a standardized view comprised of all users' uploaded information can be stored and indexed for all users…. The platform then enables both Gifters and Giftees to upload and publish, mark or identify any image, service or product on the internet as "wish" "own" or "gifted".  Such wish list can be linked to a company or profile and provide items which were pre-approved for such users or institute a process by which the company, vendor, merchants or re-seller is motivated to offer certain 
rewards to specific individuals or celebrities who fulfill certain criteria or obligations, 0081, They can also add themselves to specific items already on display as describe in FIG. 11 and step 1330 or upload images or videos of their items to be processed by the system into products and categories in step 1305]).


As per claim 15, Hariramani further discloses, wherein said image of the barcode of one or more products taken with a smartphone camera, via internet enabled user device, further comprising: 
internet enabled user device (0137, The user may provide the discount input, e.g., 830 by capturing an image of the information using a smart phone with a built-in camera, a computer with a webcam, a stand-alone digital camera, a scanner, or any other suitable device capable of capturing and transmitting an image]); 
HTML web form ([0259, For example, the value-add server may provide a HTML input/login form to the client.  The client may display, e.g., 3322, the login form for the user]); 
user device displaying HTML web form ([0259, For example, the value-add server may provide a HTML input/login form to the client.  The client may display, e.g., 3322, the login form for the user]); 
the user taking a picture of the barcode of one or more products with the user device camera ([0137, The user may provide the discount input, e.g., 830 by capturing an image of the information using a smart phone with a built-in camera, a computer with a webcam, a stand-alone digital camera, a scanner, or any other suitable device capable of capturing and transmitting an image]); 
the user requesting a discount via the free text area field, via the HTML web form displayed in the internet enabled user device ([0345, With reference to FIG. 59D, the user may be provided with a screen 5917k where the user can enter an amount to send Joe, as well as add other text to provide Joe with context for the payment transaction 59171.  The user can choose modes (e.g., SMS, email, social networking) via which Joe may be contacted via graphical user interface elements, 5917m.  As the user types, the text entered may be provided for review within a GUI element 5917n, 0524, automatically searching a designated email account for additional discounts to be applied to the customer's purchase at the point of sale, 0380, In some embodiments, such checkout data, e.g., 6517, may be embodied, in part, in a HyperText Markup Language ("HTML") page including data for display, such as product detail, product pricing, total pricing, tax information, shipping information, offers, discounts, rewards, value-added service information, etc., and input fields to provide payment information to process the purchase transaction, such as account holder name, account number, billing address, shipping address, tip amount, etc]); 

However, Hariramani does not explicitly disclose, 
the user uploading product barcode images, via the internet enabled user device, to HTML web form displaying in user device; 
Mashinsky  teaches ([0014,  Users can then select from existing trending items or create or add to their online profiles their own items or images & videos of their wish list or wish lists and web tags prepared by them or others via other web sites or applications such as Pinterest.TM.  or Instagram.TM.  and may add curated list of products, images, web links, product tag barcode IDs, applications, services 
and store and publish it on the platform or cloud computing service with specific groups or individual users with dates and/or prices as reminders or triggers for themselves or others.  The computer system may identify any added items and correlates with existing images or videos of such items so a standardized view comprised of all users' uploaded information can be stored and indexed for all users…. The platform then enables both Gifters and Giftees to upload and publish, mark or identify any image, service or product on the internet as "wish" "own" or "gifted".  Such wish list can be linked to a company or profile and provide items which were pre-approved for such users or institute a process by which the company, vendor, merchants or re-seller is motivated to offer certain 
rewards to specific individuals or celebrities who fulfill certain criteria or obligations, 0081, They can also add themselves to specific items already on display as describe in FIG. 11 and step 1330 or upload images or videos of their items to be processed by the system into products and categories in step 1305]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hariramani’s method by including uploading images, as disclosed by Mashinsky.  The teachings are deemed to have been derived from 

However, Hariramani does not explicitly disclose, 
the user entering their email address and submitting their request; 
images and discount request submitted by the user transmitting via email to one or more retailer personnel; and 
retailer emailing product discount code or notification of product price reduction, to the user.
Mashinsky teaches ([0014, Users can then select from existing trending items or create or add to their online profiles their own items or images & videos of their wish list or 
wish lists and web tags prepared by them or others via other web sites or applications such as Pinterest.TM.  or Instagram.TM.  and may add curated list of products, images, web links, product tag barcode IDs, applications….(6) the platform monitors all listed items and notifies users, vendors and stores which indicated they own trending items when it starts trending and until it is added or removed from any trending list so the desired product can be listed and become available at the desired, date, event, action, communication, social connection or price trigger or the availability of financial products that may be offered and/or found to be combined so a discount on the product searched for can be purchased at the desired target price, 0017, The Giftee receives a notification 
social networks]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hariramani’s method by including email notification, as disclosed by Mashinsky.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and promotion.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Selig (US 2008/0184100),
Sharp (US 2016/0042165), 
Chawla et al. (US 2014/0052617), 
Purves et al.  (US 2013/0346302), 
Mashinsky (US 2013/0290172, 0014, 0017, 0037]).


                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUN M LI/Primary Examiner, Art Unit 3681